t c memo united_states tax_court brenda reilly-casey petitioner v commissioner of internal revenue respondent docket no filed date richard ager uffelman for petitioner nhi t luu for respondent memorandum findings_of_fact and opinion kroupa judge this case is before the court in response to a determination notice under sec_6015 concerning petitioner’s tax liabilitie sec_1 all section references are to the internal_revenue_code as amended and in effect at all times relevant and all rule references are to the tax_court rules of continued for and years at issue we must decide whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that petitioner is not findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in oregon when she filed the petition petitioner has been a successful realtor since the 1980s she often ranked in the top of her company’s annual sales rankings dann casey worked for the same company and petitioner and mr casey collectively couple were married in petitioner and mr casey each owned various single-family and multiunit residential properties before during and after the years at issue petitioner owned at least three properties during the years at issue including sw elmwood street in portland oregon elmwood property the couple resided at the elmwood property between and date the couple then resided at continued practice and procedure unless otherwise indicated se 141st place in portland oregon 141st place property from date until mr casey owned the 141st place property and paid the mortgage and all associated expenses petitioner consequently leased the elmwood property and collected dollar_figure in annual rent mr casey purchased four parcels of real_property and invested in a limited_liability_company during the years at issue mr casey also owned residential properties in arizona and nevada petitioner periodically used and enjoyed these properties and she was added to the title of the property in arizona petitioner periodically collected rents and facilitated maintenance on mr casey’s properties petitioner lent mr casey dollar_figure in and dollar_figure of which remains outstanding petitioner also lent to mr casey’s associate dollar_figure that partially funded another real_property purchase with mr casey a return preparer assisted petitioner and mr casey with jointly filing form sec_1040 u s individual_income_tax_return for the years at issue joint returns petitioner provided a completed questionnaire and documentation to the return preparer petitioner then followed up by telephone with the return preparer the return preparer electronically filed the joint returns petitioner knew that the joint returns had been electronically filed petitioner received hard copies of the joint returns soon after the return preparer filed them respondent issued to the couple a deficiency_notice for the years at issue respondent determined deficiencies of dollar_figure for and dollar_figure for collectively understatements and accuracy-related_penalties respondent determined that the couple had failed to report income overstated interest and claimed erroneous deductions from real_estate activities real_estate items respondent also determined that the couple had failed to report an oregon state_income_tax refund oregon refund received in and income from pension or annuities qualified dividends capital_gain distributions and social_security for the years at issue the couple did not file a petition with this court for redetermination of the determinations in the deficiency_notice petitioner later submitted to respondent form_8857 request for innocent spouse relief and form questionnaire for requesting spouse respondent denied petitioner’s request for relief petitioner timely filed a petition with this court regarding respondent’s denial of relief petitioner and mr casey dissolved their marriage in the uncontested divorce decree did not allocate any payments for outstanding taxes spousal support division of property or repayment of any outstanding loans petitioner requested relief in date respondent denied the request in date petitioner’s net_worth exceeds dollar_figure million and her monthly income exceeds her monthly expenses petitioner did not suffer from poor mental or physical health during the years at issue or when she requested relief from joint_and_several_liability petitioner filed federal_income_tax returns for and more than three years late petitioner has not filed a federal_income_tax return for opinion we must decide whether petitioner is entitled to relief from joint_and_several_liability for the joint tax obligations for the years at issue petitioner requests relief from tax_liabilities from the real_estate items and unreported income from the oregon refund petitioner contends she neither knew nor had constructive knowledge of the understatements because she failed to review the joint returns and was unaware of mr casey’s finances respondent argues that petitioner has not established that she meets the requirements for relief we agree with respondent i standard of review and burden_of_proof this court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir young v commissioner tcmemo_2012_255 petitioner has not presented credible_evidence relevant to the disputed factual issues to shift the burden to respondent see sec_7491 ii relief from joint_and_several_liability we begin with the general principles of joint returns a married taxpayer may elect to file a joint federal_income_tax return with his or her spouse sec_6013 each spouse filing the return is jointly and severally liable for the entire tax_shown_on_the_return or otherwise determined to be due sec_6013 115_tc_183 aff’d 282_f3d_326 5th cir a taxpayer may seek relief from joint_and_several_liability that arises from a joint_return in certain situations and subject_to a variety of conditions see sec_6015 petitioner contends she qualifies for innocent spouse relief under subsection b and equitable relief under subsection f a relief under subsection b the parties dispute whether petitioner is entitled to relief from joint_and_several_liability for an understatement under subsection b the requesting the parties stipulated that petitioner is not eligible for relief under sec_6015 spouse must establish that he or she did not know and had no reason to know of the understatement when signing the return see sec_6015 sec_1_6015-2 income_tax regs a requesting spouse had reason to know of an understatement if a reasonably prudent taxpayer in his or her circumstances would have known that the tax_liability stated was erroneous or that further investigation was warranted 897_f2d_441 9th cir aff’g tcmemo_1987_522 we consider the nature and relative amount of the erroneous item the couple’s financial situation the requesting spouse’s educational background and business experience whether the requesting spouse participated in the activity that resulted in the erroneous item whether the requesting spouse inquired about the item and whether the erroneous item represented a departure from a recurring pattern reflected in prior years’ returns sec_1_6015-2 income_tax regs this is a factual question that we decide based on the entire record guth v commissioner f 2d pincite petitioner contends she had no reason to know of the understatements because she did not sign the joint returns we find this contention unbelievable a requesting spouse must satisfy five requirements under sec_6015 respondent concedes that joint returns were filed and petitioner timely sought relief see sec_6015 e the other two requirements are moot in light of our holding regarding the lack of knowledge requirement her testimony is insufficient to establish that she did not sign the joint returns even if she did not sign the joint returns the record demonstrates that petitioner spoke with the return preparer authorized the return preparer to file the joint returns knew the joint returns had been filed and received hard copies of the joint returns petitioner tacitly consented to the joint_return filings for the years at issue see reifler v commissioner tcmemo_2013_258 at and there is no indication that she sought to review the joint returns after each was filed or objected to either mr casey or the return preparer petitioner is charged with knowledge of the joint returns see barranco v commissioner tcmemo_2003_ petitioner also knew about the items and surrounding circumstances such that she should have understood the stated tax_liabilities were erroneous or at least inquired further petitioner is an experienced real_estate broker who owns multiple residential properties petitioner assisted in managing mr casey’s properties petitioner also knew that mr casey owned and sold residential properties even lending money to mr casey and his business partner petitioner was aware of the transactions underlying the real_estate items see eg 94_tc_126 aff’d 992_f2d_1132 11th cir petitioner had a duty_of inquiry and ignored facts that would have led a reasonably prudent taxpayer to inquire further see 114_tc_276 72_tc_1164 thomason v commissioner tcmemo_1994_418 further petitioner failed to show that she had no reason to know of improper deductions that would give rise to substantial understatements see 887_f2d_959 9th cir similarly petitioner failed to establish that she had no reason to know about the oregon refund income the oregon refund resulted from a joint state_income_tax return the couple filed petitioner did not establish that or even suggest why she was ignorant of the couple’s oregon tax_liability for or that she was unaware of the oregon refund petitioner has not established that she did not know or had no reason to know of the understatements petitioner is unable to satisfy this requirement thus we need not consider the other requirements for relief under subsection b see alt v commissioner t c pincite accordingly petitioner is not entitled to relief from joint_and_several_liability under subsection b for the years at issue petitioner neither requests nor argues for relief resulting from other items we deem that petitioner concedes relief with respect to other items b equitable relief under subsection f we now consider whether petitioner qualifies for relief under subsection f the commissioner may relieve a requesting spouse of joint liability if it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs equitable relief under subsection f is available only when the spouse does not qualify for relief under subsections b and c 114_tc_324 a requesting spouse must satisfy seven threshold conditions before a request under subsection f will be considered see revproc_2013_34 sec_4 2013_43_irb_397 a requesting spouse that satisfies the threshold conditions must then demonstrate that equitable relief is appropriate under certain factors id secs dollar_figure and i r b pincite we may consider guidelines the commissioner prescribed in determining whether a requesting spouse is afforded equitable relief under subsec f see 136_tc_432 we note that the parties suggest we apply the proposed guidance in notice_2012_8 2012_4_irb_309 we have declined to do so because notice_2012_8 supra had not become final see eg hudgins v commissioner tcmemo_2012_260 at the commissioner has since promulgated final guidelines see revproc_2013_34 2013_43_irb_397 we will evaluate petitioner’s request for equitable relief under the guidance in revproc_2013_34 supra threshold conditions respondent concedes that petitioner satisfies six of the seven threshold conditions the seventh condition is that the income_tax must be attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless an enumerated exception applies see id sec_4 respondent concedes that petitioner satisfies the seventh threshold condition with respect to at least a portion of each understatement thus petitioner meets the threshold requirements with respect to portions of the understatements and we consider petitioner’s request for equitable relief facts_and_circumstances_test we now consider the seven factors to determine whether equitable relief is appropriate respondent concedes that portions of each understatement should be allocated to mr casey see sec_1_6015-3 and iv income_tax regs we do not determine the appropriate amounts to allocate based on our holding a requesting spouse who satisfies three conditions is entitled to equitable relief under the commissioner’s streamlined procedure see revproc_2013_34 sec_4 i r b pincite the three conditions are the couple’s marital status potential economic hardship absent relief and whether the requesting spouse knew or had reason to know of the understatement petitioner did not meet the economic hardship or knowledge conditions the first factor is the couple’s marital status see revproc_2013_34 sec_4 a the couple’s marriage was dissolved by divorce decree in date this factor weighs in favor of granting equitable relief the second factor is whether petitioner would suffer economic hardship if relief is not granted see id sec_4 b i r b pincite economic hardship exists if satisfying the tax_liability in whole or part would cause the requesting spouse to be unable to pay reasonable basic living_expenses id petitioner’s monthly income covers her monthly expenses further petitioner has more than dollar_figure million in equity in her real_property interests satisfying the tax_liabilities would not cause petitioner to be unable to pay reasonable basic living_expenses accordingly this factor is neutral the third factor is whether petitioner knew or had reason to know of an understatement see id sec_4 c i a iii i r b pincite as previously discussed we find that petitioner did have reason to know of the understatements in addition petitioner does not contend she suffered physical or mental abuse and we find that mr casey did not restrict petitioner’s access to financial information see id sec_4 c i a this factor weighs against granting equitable relief the fourth factor is whether either spouse is obligated by divorce decree or other binding agreement to pay the outstanding federal_income_tax liability see id sec_4 d i r b pincite this factor is neutral as the divorce decree does not address the tax_liability the fifth factor is whether the requesting spouse significantly benefited from an understatement see id sec_4 e petitioner benefited financially by leasing the elmwood property while the couple resided at the 141st place property petitioner also used and enjoyed the nevada and arizona properties this factor weighs slightly against relief the sixth factor is whether the requesting spouse has made a good-faith effort to comply with the income_tax laws in later years see id sec_4 f petitioner filed returns for and three years late and has not filed a return for this factor weighs against relief the seventh and final factor is whether the requesting spouse was in poor mental or physical health see id sec_4 g i r b pincite petitioner was not in poor mental or physical health when the joint returns were filed or when she requested relief this factor is neutral in toto we find that petitioner has not established that equitable relief is appropriate the facts and circumstances indicate that petitioner had sufficient knowledge to detect the understatements and that she benefited from the understatements further she has not complied with the income_tax laws in the years following the understatements and she has not demonstrated that she would be unable to pay reasonable living_expenses we conclude that petitioner does not qualify for equitable relief for either understatement in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
